DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yumer (US 2017/0249761) in view of Davidson et al. (“Davidson”, US 2014/0104192).
As per claim 1, Yumer teaches a non-transitory computer-readable medium comprising stored computer-readable instructions for evaluating an intention of a gesture performed on a contact-sensitive screen that, when executed by a processor, cause the processor to: 
detect, at the contact-sensitive screen, a gesture performed using an input mechanism, the gesture having been encoded in a signal generated by contact between the input mechanism and the contact-sensitive screen (Yumer, para.27, 29, input of path/gesture on interface 106); 
identify, from the encoded signal of the gesture, a path of points on the contact-sensitive screen that the gesture traversed, wherein the path of points begins at a start point on the contact-sensitive screen and ends at an end point on the contact-sensitive screen (Yumer, para.27, 29, un-parameterized inputs form series of points on interface);
input rejection module 204 determines factors/rule 206-210 to determine whether gesture was intentional);
determine a representative rule value, the representative rule value describing a likelihood that the gesture was performed intentionally based on a combination of conditions for a gesture to be performed intentionally (Yumer, para.30, 55, input rejection module 204 determines factors/rule 206-210 to determine whether gesture was intentional); and 
classify the gesture as intentionally performed by the input mechanism (Yumer, para.46, 50, path building engine determines inputs are likely intended); and 
37F&W Dkt Ref. 35655-48487enable for display the gesture on the contact-sensitive screen over the path of points on the contact-sensitive screen (Yumer, para.44, path rendered on interface).  
However, Yumer does not teach the representative rule value based on a combination of the rule values determined for the plurality of gesture rules and classify, upon a determination that the representative rule value is greater than a threshold representative rule value, the gesture as intentionally performed. Davidson teaches a medium of determining intended gestures wherein a representative rule value is based on a combination of the rule values determined for a plurality of rules and upon a determination that the representative rule value is greater than a threshold representative rule value, classify the gesture as intentionally performed (Davidson, para.37, 48, 53, 55, 58, incidental contact rejection module determines if aggregate likelihood score exceeds threshold then contact is intended). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Davidson’s 
As per claim 6, the medium of Yumer and Davidson teaches the non-transitory computer-readable medium of claim 1, wherein a gesture rule of the plurality of gesture rules describes a threshold acceleration of intentionally performed gesture, the non-transitory computer-readable medium comprising further instructions that when executed cause the processor to:39F&W Dkt Ref. 35655-48487 determine a distance between a position of the start point on the contact-sensitive screen and a position of the end point on the contact-sensitive screen (Yumer, para.30, distance 208); determine an acceleration of the gesture based on the determined distance and a velocity at which the gesture was performed (Yumer, para.18, 30, 34-35, acceleration and velocity 210); and determine, upon a determination that the acceleration of the gesture is less than the threshold acceleration, a rule value for the gesture rule indicating that the gesture was performed intentionally (Yumer, para.18, 30, 55, input rejection module 204 determines factors/rule 206-210 to determine whether gesture was intentional).
Claims 8 and 15 are similar in scope to claim 1, and are therefore rejected under similar rationale.
Claims 13 and 20 are similar in scope to claim 6, and are therefore rejected under similar rationale.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yumer (US 2017/0249761) and Davidson et al. (“Davidson”, US 2014/0104192) in view of Yang et al. (“Yang”, US 2017/0147125).
, time interval between first and second gesture determined and reported to processing unit if less than threshold).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Yang’s teaching with the medium of Yumer and Davidson in order to eliminate accidental touches.
Claims 9 and 16 are similar in scope to claim 2, and are therefore rejected under similar rationale.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yumer (US 2017/0249761), Davidson et al. (“Davidson”, US 2014/0104192) and Yang et al. (“Yang”, US 2017/0147125) in view of Tran et al. (“Tran”, US 2016/0018945).
As per claim 3, the medium of Yumer, Davidson, and Yang teaches the non-transitory computer-readable medium of claim 2, comprising further instructions that when executed cause contact is unintended when greater than threshold and no further processing).  However, the medium of Yumer, Davidson, and Yang does not teach to determine a distance between the input mechanism and the contact-sensitive screen; and reactivate, upon a determination that the determined distance is within a threshold distance, the contact-sensing sensors of the contact-sensitive screen to identify the next point on the path of points. Tran teaches a medium for detection of inputs to determine a distance between the input mechanism and the contact-sensitive screen and reactivate, upon a determination that the determined distance is within a threshold distance, the contact-sensing sensors of the contact-sensitive screen to identify the next point on the path of points (Tran, para.46, touch-start event activates interface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Tran’s teaching with the medium of Yumer, Davidson and Yang in order to initiate new paths.
Claims 10 and 17 are similar in scope to claim 3, and are therefore rejected under similar rationale.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yumer (US 2017/0249761) and Davidson et al. (“Davidson”, US 2014/0104192) in view of Beguin et al. (“Beguin”, US 2015/0370407).
As per claim 4, the medium of Yumer and Davidson teaches the non-transitory computer-readable medium of claim 1, a rule value for the gesture rule indicating that the gesture was performed intentionally (Yumer, para.30, 55, input rejection module 204 determines factors/rule 206-210 to determine whether gesture was intentional) however does not teach wherein a gesture rule of the plurality of gesture rules describes a threshold linearity of the gesture, further comprising to: measure, for each point on the path of points, a straightness of each segment of a gesture, wherein each segment of the gesture is formed between each point and a next point on the path of points; aggregate the measured straightness for each segment of the gesture to determine a straightness measurement for the gesture; and determine, upon the straightness measurement for the gesture being greater than the threshold linearity.  Beguin teaches a medium for detecting gestures wherein a gesture rule describes a threshold linearity of the gesture to measure, for each point on the path of points, a straightness of each segment of a gesture, wherein each segment of the gesture is formed between each point and a next point on the path of points; aggregate the measured straightness for each segment of the gesture to determine a straightness measurement for the gesture; and determine, upon the straightness measurement for the gesture being greater than the threshold linearity (Beguin, para.17-18, 21, threshold analysis utilized to linearize the gestures). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Beguin’s teaching with the medium of Yumer and Davidson in order to render the intended gesture.
Claims 11 and 18 are similar in scope to claim 4, and are therefore rejected under similar rationale.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yumer (US 2017/0249761) and Davidson et al. (“Davidson”, US 2014/0104192) in view of McDonnell (US 9,165,159).
input rejection module 204 determines factors/rule 206-210 to determine whether gesture was intentional) however does not teach wherein a gesture rule of the plurality of gesture rules describes a threshold angle between points on the path of points, the non-transitory computer-readable medium comprising further instructions that when executed cause the processor to: measure, for each point on the path of points, an angle between the point and a next point on the path of points; determine, upon the measured angle being less than the threshold angle.  McDonnell teaches a medium for determining gestures wherein a gesture rule of the plurality of gesture rules describes a threshold angle between points on the path of points to measure, for each point on the path of points, an angle between the point and a next point on the path of points; determine, upon the measured angle being less than the threshold angle (McDonnell, col.6, lines 7-col.7, line 41, angle thresholds determine intended gesture). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include McDonnell’s teaching with the medium of Yumer and Davidson in order to distinguish intended gestures.
Claims 12 and 19 are similar in scope to claim 5, and are therefore rejected under similar rationale.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yumer (US 2017/0249761) and Davidson et al. (“Davidson”, US 2014/0104192) in view of Ligameri et al. (“Ligameri”, US 2017/0371474).
input rejection module 204 determines factors/rule 206-210 to determine whether gesture was intentional) however does not teach wherein a gesture rule of the plurality of gestures rules describes a threshold size of points along the gesture, the non-transitory computer-readable medium comprising further instructions that when executed cause the processor to: measure a size of each point on the path of points based on a count of contact-sensitive sensors activated by contact between the input mechanism and the contact- sensitive screen at the point; and determine, upon the measured size being less than the threshold size.  Ligameri teaches a medium of determining touches wherein a gesture rule of the plurality of gestures rules describes a threshold size of points along the gesture to measure a size of each point on the path of points based on a count of contact-sensitive sensors activated by contact between the input mechanism and the contact-sensitive screen at the point and determine, upon the measured size being less than the threshold size. (Ligameri, para.23-26, finger touch discriminator determines contact size). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Ligameri’s teaching with the medium of Yumer and Davidson in order to eliminate unintended gestures.
Claims 14 and 21 are similar in scope to claim 7, and are therefore rejected under similar rationale.




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065. The examiner can normally be reached Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177         

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177